Citation Nr: 1712854	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for external and internal hemorrhoids with symptoms of anemia (also claimed as low hemoglobin), in excess of 10 percent prior to April 16, 2012, and in excess of 20 percent from that date.

2.  Entitlement to an initial compensable rating for tinea pedis.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected hemorrhoids and tinea pedis.

4.  Entitlement to service connection for diabetes mellitus type II (DM) to include as secondary to service-connected hemorrhoids and tinea pedis.

5. Entitlement to service connection for a colon disability including diverticulitis and colon diverticulosis to include as secondary to service-connected hemorrhoids and tinea pedis.

6.  Entitlement to service connection for a heart disability to include chest pain.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.Connolly


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2011 rating decision, the RO increased the disability rating for external and internal hemorrhoids to 10 percent effective May 11, 2011; and also granted service connection for tinea pedis and assigned a noncompensable rating effective May 11, 2011.  

In an October 2013 rating decision, the RO confirmed the rating for tinea pedis, but increased the rating for hemorrhoids to 20 percent effective April 16, 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating for hemorrhoids remains in appellate status.  The RO also denied entitlement to a TDIU and the Veteran appealed that issued.

The RO also denied various service connection claims including those for which the Veteran perfected an appeal: hypertension to include as secondary to service-connected hemorrhoids and tinea pedis; DM to include as secondary to service-connected hemorrhoids and tinea pedis; a colon disability including diverticulitis and colon diverticulosis to include as secondary to service-connected hemorrhoids and tinea pedis; and a heart disability to include chest pain.  

With regard to colon and heart disabilities, the Court held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, those issues were recharacterized on the front page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension to include as secondary to service-connected hemorrhoids and tinea pedis; DM to include as secondary to service-connected hemorrhoids and tinea pedis; a colon disability including diverticulitis and colon diverticulosis to include as secondary to service-connected hemorrhoids and tinea pedis; and a heart disability to include chest pain; as well as entitlement to a compensable rating for tinea pedis and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's hemorrhoids have resulted in persistent bleeding and anemia for the entire appeal period, but have not resulted in occasional involuntary bowel movements necessitating the wearing of pads.
CONCLUSION OF LAW

The criteria for a 20 percent rating, but not higher, for hemorrhoids for the entire appeal period are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.114, Diagnostic Code 7336 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a July 2011 letter prior to the initial adjudication of the claim, as well as later October 2012 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of the disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here with the hemorrhoids issue, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In September 2011, the Veteran was afforded a VA examination.  At that time, he reported having frequent bleeding as well as anal infections occurring once to twice a year.  The Veteran indicated that he had anal itching, burning, difficulty passing stool, pain, and tenesmus, but not diarrhea or swelling.  There was no thrombosis.  There was no incontinence or perianal discharge.  Physical examination revealed both internal and external hemorrhoids.  The internal hemorrhoids were 1 centimeter and the external hemorrhoids were 2.5 centimeters.  They were reducible.  There was no prolapse or thrombosis.  There was evidence of bleeding.  There were no fissures, redundant tissue, anorectal fistula, sphincter impairment, or anal or rectal stricture present.  The hemorrhoids had a moderate effect on toileting; a mild effect on chores, shopping, exercise, sports, recreation, traveling, and bathing; and no effect on feeding.  The effect on employment was increased absenteeism.

In October 2012, the Veteran was afforded another VA examination.  He did not have any systemic manifestations.  The Veteran reported that he constantly used hydrocortisone cream for his episodes of rectal bleeding after bowel movement.  He said that a colonoscopy was ordered because of anemia and the examiner referenced a prior study in that regard dated September 19, 2011.  The examiner indicated that the Veteran's external (although there were no external hemorrhoids on the day of the examination) and internal hemorrhoids resulted in persistent bleeding with secondary anemia, but no large or thrombotic hemorrhoids which were irreducible with excessive redundant tissue evidencing frequent recurrences, fissures, anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, pruritus ani, or scarring.  The hemorrhoids were noted to not affect the Veteran's employment.  

Under Diagnostic Code 7336, hemorrhoids, external or internal, are assigned a noncompensable disability rating when mild or moderate.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran's hemorrhoids may also be evaluated under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus.  Healed or slight impairment of sphincter control, without leakage, warrants a noncompensable rating.  Constant slight or occasional moderate leakage warrants a 10 percent evaluation.  With occasional involuntary bowel movements necessitating the wearing of pads, a 30 percent evaluation is warranted.  Extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent rating, and a complete loss of sphincter control warrants a 100 percent rating.  

In this case, the RO assigned the higher 20 percent rating from April 16, 2012, which was the date of his claim.  The grant was based on the medical evidence showing persistent bleeding and secondary anemia.  The Board recognizes that the Veteran's hemorrhoids have not always been large or thrombotic or irreducible with excessive redundant tissue; however, they are persistent and productive of persistent bleeding.  In addition, the laboratory findings showing the anemia were dated in 2011 as referenced by the 2012 VA examiner, and the Veteran has reported that he has had frequent bleeding and anemia at least during the entire appeal period.  As such and in affording all reasonable doubt and consistent with the findings of the October 2013 rating decision, the Board finds that a 20 percent rating is warranted for the entire appeal period (one year prior to date of claim or April 16, 2011.  However, a higher 30 percent rating is not warranted as the Veteran has never had during the appeal period occasional involuntary bowel movements necessitating the wearing of pads.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 20 percent, but no higher, throughout the appeal period.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hemorrhoids are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  The Veteran had increased absenteeism, but his recent examination revealed no effect.  Moreover, he has other nonservice-connected disabilities that predicated his claim for Social Security Administration benefits.  The Board is mindful of the Court's holding in Brambly v Principi, 17 Vet App. 20 (2003) that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board finds that referral of the matter of a higher extraschedular rating is not warranted because of the Veteran's hemorrhoids, but due to other considerations, as noted below.  Therefore, the Board finds that the record does not reflect that the hemorrhoid disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

Entitlement to a 20 percent rating for hemorrhoids is granted for the entire appeal period from April 16, 2011, subject to the law and regulations governing the payment of monetary benefits.


REMAND

With regard to the issue of a compensable rating for tinea pedis, the Veteran uses ketoconazole cream on a constant basis.  The United States Court of Appeals for Veterans Claims (Court or CAVC), in Johnson v. McDonald, 27 Vet. App. 497 (2016), reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA has appealed this case to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  However, the Board is processing those claims that have been advanced on the docket, the Board notes that it is unclear in this case if the Veteran's treatment is a "corticosteroid" as this matter has not been addressed by a medical professional.  As such, the Board finds that it is necessary to clarify that matter.  

With regard to the service connection issues, further development is required.  The Veteran has not been afforded a VA examination pertaining to claimed colon and heart disabilities.  Although the Veteran was examined for his hypertension, heart disability was not evaluated.  The Board finds that he should be examined and medical opinions obtained.  With regard to hypertension and DM, as noted by the Veteran's representative, the examiner did not provide an opinion on direct service connection.  Also, the examiner did not specifically refer to aggravation.  As such, an addendum opinion is needed.

The Veteran has indicated that his colon disability plays a role in his claimed unemployability.  As such, the TDIU issue must be deferred pending the resolution of the service connection issues and the tinea pedis issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from a VA skin examiner.  The examiner should be requested to indicate if ketoconazole cream is a corticosteroid.

2.  Schedule the Veteran for VA examination(s) to determine the nature and etiology of any current heart, colon, hypertension, DM disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The appropriate examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disorder had its clinical onset during service or is related to any in-service disease, event, or injury, or if the Veteran had cardiovascular disease to include valvular heart disease within one year of service. 

The appropriate examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disorder is proximately due to, or the result of, the service-connected hemorrhoids and/or tinea pedis.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disorder is permanently aggravated by the Veteran's service-connected hemorrhoids and/or tinea pedis.  The examiner should ensure that the matter of aggravation is specifically addressed.

The appropriate examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current colon disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  
 
The appropriate examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current colon disorder is proximately due to, or the result of, the service-connected hemorrhoids and/or tinea pedis.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current colon disorder is permanently aggravated by the Veteran's service-connected hemorrhoids and/or tinea pedis.  The examiner should ensure that the matter of aggravation is specifically addressed.

The examiner should provide an addendum opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hypertension and/or DM disabilities had their clinical onset during service or are related to any in-service disease, event, or injury, or if the Veteran had hypertension and/or DM within one year of service.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hypertension and/or DM disabilities are proximately due to, or the result of, the service-connected hemorrhoids and/or tinea pedis.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension and/or DM disabilities are permanently aggravated by the Veteran's service-connected hemorrhoids and/or tinea pedis.  The examiner should ensure that the matter of aggravation is specifically addressed.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


